Citation Nr: 1222234	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-06 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for post-traumatic stress disorder (PTSD) for the period from May 20, 2008, to November 28, 2011,  and in excess of 50 percent for the period since November 29, 2011.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

During the pendency of the appeal the RO granted a 50 percent disability rating for service-connected PTSD.  However, since the rating does not encompass the entire period on appeal, the Board has recharacterized the issue on appeal to accurately reflect the ratings on appeal.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

Throughout the appeal period, PTSD resulted in occupational and social impairment with deficiencies in most areas and is manifested by sleep impairment, depressed mood, irritability, impaired judgment and difficulty in establishing and maintaining effective social relationships.  Total occupational and social impairment is not shown. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1- 4.16, 4.130, Diagnostic Code (DC) 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks higher initial ratings for his service-connected PTSD.  He is rated as 10 percent disabling prior to November 29, 2011, and 50 percent disabling thereafter.

After reviewing the medical and lay evidence of record, the Board finds that throughout the appeal period the Veteran's PTSD symptoms reflect occupational and social impairment with reduced reliability and productivity, and are most appropriately encompassed by the criteria for a 70 percent rating, but no higher.  The reasons follow.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2010 Statement of the Case provided notice on the "downstream" issue of entitlement to an increased rating; while a December 2011 Supplemental Statement of the Case readjudicated the matter after the appellant responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Board finds that the Veteran has had ample opportunity to supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  A private examination report, provided by the Veteran, has been associated with the claims file.  He has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

Additionally, VA provided the Veteran with examinations in June 2009 and November 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's claims file and past medical history.  The examiners recorded his current complaints, conducted appropriate psychiatric examinations, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2011).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Posttraumatic stress disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  

Under Diagnostic Code 9411, a 10 percent evaluation is warranted when the veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, staged ratings have been assigned by the RO.  As will be explained below, the Board finds that the Veteran's level of PTSD was constant throughout the appeal period, and will assign one rating for the entire appeal period.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV, p. 46-47 (4th ed. 1994).

A.  Factual Background

The evidence of record during the appeal consists mainly of a May 2008 private examination, June 2009 and November 2011 VA examinations and statements from the Veteran and his wife.

During the May 2008 private psychiatric evaluation, the Veteran recounted  irritability and anger, recurrent intrusive thoughts, hypervigilance, insomnia, and a depressed mood most of the day, nearly every day, along with feelings of worthlessness and guilt.  He reported being separated from his wife, but that they regularly spent time together, during which time they got along.  He denied a history of physical altercations within the marriage.  The Veteran also stated he had a good relationship with his two adult children.  He denied a history of suicidal or homicidal ideations and perceptual abnormalities.

On clinical evaluation, the examiner found that the Veteran's ability to concentrate, exercise judgment and utilize his long-term memory was below normal limits, though his short-term memory was normal.  The examiner noted that these cognitive difficulties were "significant," and likely to negatively impact his employment functioning.  The examiner also opined that the Veteran's problems with emotional and behavioral control were likely to make him a danger to any work environment.  The Veteran exhibited circumstantial thought, but also was engaged during the examination, had speech within normal limits and was oriented with respect to person, place and time.  Psychological testing revealed marked depressive symptomatology and alcohol abuse.  A diagnosis of PTSD, along with a GAF score of 44, was assigned, based on the Veteran's difficulties involving social functioning, family relationships, judgment-related issues, thinking difficulties and mood.  The Veteran's PTSD symptoms were described as "service-connected and severe."  The prognosis was extremely guarded. 

In June 2009, the Veteran underwent a VA examination.  Clinical findings were negative for obsessive or ritualistic behavior, and the Veteran's speech did not exhibit irrelevant, illogical or obscure speech patterns.  He was oriented to person, place and time and able to maintain minimal personal hygiene and other basic activities of daily living.  No impairment of thought processes or communication, or delusions or hallucinations was shown.  Suicidal ideation, occurring one to two times every three months was reported, though the Veteran reported no current suicidal or homicidal ideation.  He also denied currently having disturbing recollections from his Vietnam experiences.  The Veteran reported a history of panic attacks, which had decreased in frequency and had not impacted him occupationally, but contributed to isolation and reduction of activities.  He related a mild to moderately depressed mood, occurring three to four days per week, along with mild anxiety, occurring one to two times per week and nightly sleep impairment.  Anger and disillusionment, mild in severity, intermittent and brief in duration, were also mentioned.  Slight problems with the Veteran's short-term memory were noted by the examiner.

The Veteran reported improvement in his marriage, and a good relationship with his adult children.  He added that he gets along well with others, but has few friends.  In his leisure time, the Veteran stated he works on refinishing his house, maintaining his property, and occasionally works in his garden.  A diagnosis of PTSD, along with a GAF score of 70, was assigned. 

In June 2008, the Veteran's wife submitted a statement detailing his depression, evidenced by his procrastination on maintaining his house and garden, and the impact his symptoms had on their marriage and family.  In a November 2011 statement, she inferred that the Veteran's drinking was a result of his PTSD. 

Subsequently, the Veteran's wife submitted statements in August and November 2011, describing his short-term memory problems and that he has lost an interest in personal hygiene and grooming.  She also relayed that he stated he drinks to "numb" himself to everything, but mentioned that he has had periods of sobriety and recently switched from hard liquor to beer to curtail the negative impact his drinking has on their marriage.  Additionally, the Veteran's wife stated that he talks in his sleep about Vietnam and she believes he is repressing memories from that time.  

The Veteran underwent another VA examination in November 2011, where he was open and cooperative, reporting no problems with activities of daily living, and exhibiting appropriate grooming and hygiene.  However, he complained of nervousness, sleep disturbance, excessive anger and irritation, poor concentration, intrusive thoughts and of being depressed 70 to 100 percent of the time.  He recounted difficulties with agitation and irritation during social settings.  The Veteran reported that he reconciled with his wife, and regularly attends annual Vietnam Veterans reunions.  Objective findings at the examination showed the Veteran had a nervous affect and an overall mood that was anxious and depressed.  He had clear speech and appropriate orientation, but had difficulty remembering details and his thinking was logical but slow.  The examiner found that the Veteran had low self-esteem and that his judgment was diminished by his anxiety.  Socially, the Veteran's relationships were fair in quality, but with a low frequency of contact with others and a preference for being alone.  Findings were negative for delusions, hallucinations, obsessional or ritualistic behaviors and suicidal ideation.  See August 2011 statement.  A diagnosis of PTSD, along with a GAF score of 47, was assigned.

B.  Analysis

Affording the Veteran the benefit of reasonable doubt, the Board finds that the above evidence demonstrates that the Veteran meets the criteria for a 70 percent rating for PTSD.  The Board notes that it has weighed the probative value of all of the evidence of record, and has concluded that the June 2009 VA examination is inconsistent with all of the other evidence of record and is incongruent with the Veteran's overall disability picture.  Accordingly, the Board places more weight on the other evidence of record in evaluating the merits of the Veteran's claim.

The medical evidence shows that the Veteran exhibited circumstantial thought and impaired memory and judgment, as found by the examiners.  He also suffered from disturbances of motivation or mood, as evidenced by his reports of depression, and his wife's report of the Veteran leaving his home and garden unkempt and neglecting his personal hygiene.  At times, the Veteran reported being depressed up to 100 percent of the time; he also reported panic attacks.  The Veteran was able to maintain familial relationships to a degree, but difficulties were evidenced by his separation from his wife and her statements about their marital difficulties.  His alcohol abuse and impatience in social settings is demonstrative of impaired impulse control and difficulty adapting to stressful circumstances.

The above examples illustrate occupational and social impairment, with deficiencies in most areas, including family relations, judgment, thinking and mood. This, along with the Veteran's GAF scores, gives the overall disability picture of someone with severe PTSD.  Indeed, the May 2008 private psychological evaluation specifically described the Veteran's PTSD as severe.  While the November 2011 examination characterized the Veteran's overall psychiatric symptomatology as moderate, the Board finds that the symptoms observed in the report of examination were not significantly different that in May 2008.  In this regard, both reports indicate significant cognitive difficulties and persistent depressed mood and/or anxiety.  Such symptoms are consistent with the GAF scores of 44 and 47 - which the Board places significant reliance on herein - reflects "serious" symptoms, which overlap with the regulatory criteria at the 50 percent and 70 percent level.  The Board emphasizes that when there is a question as to which evaluation to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Affording the Veteran all reasonable doubt, the Board concludes that the next higher rating of 70 percent is for assignment under the circumstances of this case. 

While the Veteran does not endorse all the symptoms that are typically associated with the 70 percent rating criteria, in assigning a disability rating, the Board is not required "to find the presence of all, most, or even some, of the enumerated symptoms."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  What is significant is the severity of the social occupational impairment due to his PTSD symptoms.  Accordingly, the Board finds that the Veteran's PTSD symptoms are most appropriately contemplated by a 70 percent rating.

However, the Board finds that the preponderance of the evidence does not show that the Veteran's PTSD more closely approximates the criteria for the next-higher 100 percent disability rating throughout the appeal period.  For example, the Veteran's speech has been reported as normal, and he was described as engaged and oriented upon examination.  This is evidence against gross impairment in thought processes or communication, and disorientation to time or place.  Although he reported suicidal and homicidal thoughts, he had not followed through on such and denied having such at other times, which is evidence against persistent danger of hurting himself or others.  His suicidal thoughts are contemplated by the 70 percent evaluation.  The Veteran lived alone at times during the appeal period and did not allege that he could not function independently.  Though he is limited socially, the Veteran is able to maintain a fair quality of relationships, which is evidence against total social impairment.  While the Veteran's wife reported he had issues with personal hygiene, there was no allegation that he was unable, even at times, to perform his own personal hygiene.  In the November 2011 VA examination report, the examiner wrote the Veteran had "appropriate grooming and hygiene."  While he has some memory loss of recent events, no medical professional, the Veteran, or his wife has alleged the Veteran has memory loss for names of close relatives, own occupation, or own name.  Lastly, the Veteran has not alleged being totally occupationally impaired due to PTSD.

Again, the Board is aware that the symptoms listed under the 100 percent evaluation are examples of the types and degree of symptoms that would warrant a 100 percent evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 100 percent evaluation.  See id.  However, the criteria described under the 100 percent evaluation indicate a more serious disability than the Veteran has demonstrated throughout the appeal period.  Objective evidence of PTSD symptoms typically associated with a 100 percent evaluation, such as gross impairment in thought processes, delusions, hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name were not shown, nor do the Veteran's symptoms rise to the level of severity of these type of symptoms.

In sum, when viewing the relevant evidence of record in conjunction with the Veteran's GAF scores, the Board finds that the Veteran's overall disability picture is more nearly approximated by a 70 percent initial evaluation reflecting occupational and social impairment with deficiencies in most areas.  
38 C.F.R. § 4.7.  However, the manifestations of these symptoms have not caused him total occupational and social impairment that would warrant a higher 100 percent rating at any time during the appeal period.  The preponderance of the evidence is against a higher 100 percent rating, and the benefit of the doubt rule does not apply.

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).


Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected psychiatric disability is inadequate.  A comparison between the level of severity and symptomatology of psychiatric disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his service-connected PTSD.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   






								[Continued on Next Page]
ORDER

A 70 percent initial rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 



___________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


